                                                                       Case 2:16-cv-00611-APG-EJY Document 107 Filed 06/25/20 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    HOLLY E. WALKER, ESQ.
                                                                 Nevada Bar No. 14295
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: holly.walker@akerman.com
                                                            7    Attorneys for Bank of America, N.A., sucessor
                                                                 by merger to BAC Home Loans Servicing, LP
                                                            8    fka Countrywide Home Loans Servicing, LP
                                                            9                                  UNITED STATES DISTRICT COURT
                                                            10                                       DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    BANK OF AMERICA, N.A., SUCCESSOR                    Case No.: 2:16-cv-00611-APG-EJY
                                                                  BY MERGER TO BAC HOME LOANS
                      LAS VEGAS, NEVADA 89134




                                                            12    SERVICING, LP FKA COUNTRYWIDE
AKERMAN LLP




                                                                  HOME LOANS SERVICING, LP;
                                                            13                                                        STIPULATION AND ORDER TO STAY
                                                                                 Plaintiff,                           LITIGATION
                                                            14
                                                                  vs.
                                                            15
                                                                  TIARA       SUMMIT      HOMEOWNERS
                                                            16    ASSOCIATION; SFR INVESTMENTS POOL
                                                                  1, LLC; and ALESSI & KOENIG, LLC,
                                                            17
                                                                                 Defendants.
                                                            18

                                                            19    AND RELATED CASES.
                                                            20

                                                            21            Bank of America, N.A., successor by merger to BAC Home Loans Servicing, LP fka
                                                            22   Countrywide Home Loans Servicing, LP (BANA) and SFR Investments Pool 1, LLC (SFR), by and
                                                            23   through their counsel of record, have reached a settlement in principle and the settlement agreement
                                                            24   has been executed by the parties. The settlement will resolve all claims between BANA and SFR.
                                                            25   BANA is also engaged in settlement discussions with Tiara Summit Homeowners Association (HOA).
                                                            26   ///
                                                            27   ///
                                                            28   ///

                                                                                                                  1
                                                                 53560238;2
                                                                    Case 2:16-cv-00611-APG-EJY Document 107 Filed 06/25/20 Page 2 of 2




                                                            1             BANA and SFR have agreed to stay the litigation for ninety (90) days to allow additional time

                                                            2    to finalize settlement. This will also provide an opportunity for BANA and the HOA to complete

                                                            3    ongoing settlement discussions.

                                                            4             Accordingly, BANA, SFR, and the HOA (the parties), submit this stipulation and order

                                                            5    seeking to stay litigation of this matter for ninety (90) days.

                                                            6
                                                                          DATED this 25th day of June, 2020.
                                                            7

                                                            8      AKERMAN LLP                                            LEACH KERN GRUCHOW ANDERSON SONG

                                                            9      /s/ Holly E. Walker                                    /s/ Ryan W. Reed
                                                                   ARIEL E. STERN, ESQ.                                   SEAN L. ANDERSON, ESQ.
                                                            10     Nevada Bar No. 8276                                    Nevada Bar No. 7259
                                                                   HOLLY E. WALKER, ESQ.                                  RYAN W. REED, ESQ.
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                   Nevada Bar No. 14295                                   Nevada Bar No. 11695
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                   1635 Village Center Circle, Suite 200                  2525 Box Canyon Drive
                                                                   Las Vegas, Nevada 89134                                Las Vegas, Nevada 89128
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13     Attorneys for Bank of America, N.A., successor         Attorneys for Tiara Summit Homeowners
                                                                   by merger to BAC Home Loans Servicing, LP              Association
                                                            14     f/k/a Countrywide Home Loans Servicing, LP

                                                            15     KIM GILBERT EBRON

                                                            16     /s/ Diana S. Ebron
                                                                   DIANA S. EBRON, ESQ.
                                                            17     Nevada Bar No. 10580
                                                                   JASON G. MARTINEZ, ESQ.
                                                            18     Nevada Bar No. 13375
                                                                   7625 Dean Martin Drive, Suite 110
                                                            19     Las Vegas, Nevada 89139

                                                            20     Attorneys for SFR Investments Pool 1, LLC

                                                            21
                                                                                                                 ORDER
                                                            22
                                                                          IT IS SO ORDERED:
                                                            23
                                                                                                                         ___________________________________
                                                            24                                                           UNITED STATES DISTRICT COURT JUDGE
                                                                                                                         Case No.: 2:16-cv-00611-APG-EJY
                                                            25
                                                                                                                         Dated:______________________________
                                                                                                                         Dated: June 25, 2020.
                                                            26

                                                            27

                                                            28

                                                                                                                     2
                                                                 53560238;2
